Citation Nr: 1521797	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-31 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for migraines.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to December 1997, and from January 1998 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

FINDING OF FACT

Throughout the pendency of the appeal, the evidence shows migraine symptomatology equivalent to characteristic prostrating attacks occurring on an average once a month.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for an initial disability rating of 30 percent, but not higher, for migraines have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A March 2010 letter satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's private treatment records, VA treatment records, and lay evidence.  In addition, the Veteran underwent VA examination in January 2011 in connection with her claim for service connection for migraines.  The record demonstrates that the VA examiner reviewed the pertinent evidence and lay statements.  Additionally, the examination provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examination to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 
S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected migraines are rated under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  

38 C.F.R. § 4.124a, Diagnostic Code 8100 provides:

A 10 percent disability rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.

A 30 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  

A 50 percent disability rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Veteran's service-connected migraines are currently rated at 10 percent disabling.  Thus, in order to warrant a higher disability rating, the evidence would have to demonstrate that the Veteran has migraines with characteristic prostrating attacks occurring on average once a month, or more frequently. 

In a June 2010 written statement, the Veteran reported that her migraines could last anywhere from eight hours to three days, and occurred once or twice per week.  She stated that she felt unable to care for her children during her migraines.  While some medications had been effective, she felt that the effects of any given medication always eventually diminished.  The Veteran reported that while her employers had been accommodating of her need to periodically miss work, she felt she had missed out on opportunities at work in the past because of time missed due to migraines.

The Veteran underwent VA examination in January 2011.  She reported experiencing headaches three to five times per week, with prostrating attacks one to two times per week.  Her headaches typically lasted between three and 24 hours, and her pain rated up to an eight on a scale of one to 10.  Along with pain, she experienced neck stiffness, nausea, vomiting, phonophobia, and photophobia.  Precipitating and aggravating factors included light, sound, heat, dehydration, and not eating regularly.  Alleviating factors included sleep, darkness, quiet, and repetitive rocking or slow movement.  The Veteran stated that her migraines had caused her to miss time from or be late to her previous job, but that she was now a full-time student.

The Veteran has also received treatment for her migraines through VA and private care providers.  The records reflect that the Veteran consistently reported experiencing migraines at least once every one to two weeks, but generally more frequently, up to once or twice per week.  The Veteran was also prescribed medication to help manage her migraines throughout the pendency of the appeal.

Based on the foregoing, the Board finds that an initial 30 percent disability rating is warranted.  38 U.S.C.A. § 5107(b).  The Board recognizes the Veteran's competent lay statements describing her symptoms and their effects on her daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Throughout the pendency of the appeal, the Veteran has consistently reported that she suffers several headaches a week, with prostrating attacks at least once every two weeks, if not more frequently.  As such, the Board finds the evidence shows that the Veteran experienced symptoms equivalent to characteristic prostrating attacks occurring on an average once a month over the last several months throughout the pendency of the appeal and, as such, a 30 percent initial disability rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

However, the Board finds that the evidence does not show frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  The term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

Here, the Veteran has not asserted that she is unable to work due to her migraines.  She reported that she had to miss some days of work in that past, but there is no indication that her migraines otherwise affected her ability to maintain employment beyond what she perceived to be the loss of some opportunities within a previous job which she held several years before she made a service connection claim for migraines.  Additionally, the Veteran attended school full time during the period on appeal.  While she indicated that she was encouraged to sign up with her university's disability services in case she needed to miss classes, she was able to continue to attend school.  As such, the evidence does not indicate that the Veteran's headaches are productive of severe economic inadaptability.  As the clinical evidence does not demonstrate that the Veteran's symptoms were productive of severe economic inadaptability at any time during the pendency of the appeal, the Board finds that a 50 percent disability rating is not warranted.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116 .

 Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The Veteran's migraines are rated as a neurological condition, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Ratings in excess of that assigned are provided for certain manifestations of this disability, but as described above, those symptoms are not present for the period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's migraines during the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



Total Disability Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU) 

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that she was totally unemployable as the result of her service-connected disabilities, and the evidence shows that she continued to work or attend school full time during the pendency of the appeal.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to a disability rating of 30 percent, but not higher, for migraines is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


